Citation Nr: 0715406	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint disease of the right knee, 
status post medial meniscus repair, and in excess of 10 
percent for limitation of extension of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1957 to 
October 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Waco, Texas, which assigned a 20 percent evaluation of 
degenerative joint disease of the right knee, status post 
medial meniscus repair. 

The veteran requested a Travel Board hearing, which was held 
before the undersigned in Waco, Texas in February 2006.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder. 

In May 2006, the Board remanded this case for evidentiary 
development.  A December 2006 rating decision then granted an 
evaluation of 10 percent for limitation of extension of the 
right knee, effective November 15, 2006.  The question of the 
evaluation to be assigned to the service-connected right knee 
disorder is part and parcel of the increased rating claim the 
veteran previously appealed, and the December 2006 
supplemental statement of the case included this issue.  
Therefore, the issue before the Board has been 
recharacterized as shown above.

In August 2006, the RO obtained VA outpatient treatment 
records, that were then forwarded to the Board and associated 
with the claims file in March 2007.  Under 38 C.F.R. § 19.31, 
if the RO obtains pertinent evidence prior to certifying or 
transferring the case to the Board, such as in this 
situation, it must issue a supplemental statement of the case 
(SSOC).  Moreover, under 38 C.F.R. § 20.1304, if the Board 
receives additional relevant evidence, waiver of initial 
consideration of that evidence by the RO must be received 
from the veteran or his representative.  In this case, the 
December 2006 SSOC does not reflect consideration of the 
medical records received in August 2006, and the records 
received at the Board in 2007 were not accompanied by a 
waiver.  The Board finds that neither a SSOC or a waiver are 
needed for the following reasons. 

The additional VA medical records are not pertinent to this 
issue.  The additional VA treatment records show continuing 
diagnoses of arthritis of the knee and complaints of pain 
(facts long in evidence), but they are not pertinent or 
relevant to the question at hand in this case, because the 
additional records contain no findings from physical 
examination of the knee.  It would be pointless to remand the 
veteran's case for issuance of a SSOC when the additional 
evidence has no bearing on adjudication of this claim.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board can, therefore, proceed to consider 
this evidence and issue a decision.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by complaints of pain; limitation of motion, at 
worst, from 10 to 95 degrees; and mild instability; without 
evidence of dislocation, locking, effusion, or subluxation of 
the right knee in excess of a moderate level of functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the right knee, 
status post medial meniscus repair have not been met.  See 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for limitation of extension, right knee, have not 
been met.  See U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14 (2006). 
 The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  


The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997). 

The veteran's right knee disability is currently rated at 20 
percent under Diagnostic Codes 5010-5257 and 10 percent under 
Diagnostic Code 5261.  

The Board will first address the 10 percent rating under 
Diagnostic Code 5261.  As noted above, the RO assigned that 
rating effective November 15, 2006, the date of VA 
examination.  Although the veteran has not explicitly 
disagreed with that effective date, the veteran's appeal for 
an increased rating for any and all manifestations of the 
right knee condition is on appeal from a claim he filed in 
2001.  Clearly, if such was warranted by the evidence, the 
rating could be assigned from an earlier date.

The veteran has arthritis of the right knee.  Diagnostic Code 
5010 addresses the issue of arthritis due to trauma, 
substantiated by x-ray findings, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2006).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2006).

The veteran underwent VA examinations in May 2002, September 
2004, and November 2006.  In May 2002 and September 2004, the 
veteran had extension of 0 degrees.  In November 2006, the 
veteran's range of motion decreased to 10 degrees of 
extension.  It is clear that none of the VA examinations or 
outpatient treatment records dated prior to November 2006 
showed any limitation of extension.  The Board cannot find, 
fault, therefore, with the RO's choice of effective date.  
Not only can the separate 10 percent rating be assigned any 
earlier than November 2006, but the Board also finds that a 
rating higher than 10 percent cannot be granted for 
limitation of extension.  That is, extension has never been 
limited to at least 15 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004). Under Diagnostic Code 5260, a 10 
percent disability rating is warranted for flexion limited to 
45 degrees; a 20 percent disability rating is assigned for 
flexion limited to 30 degrees; and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  The 
2002, 2004, and 2006 VA examinations showed limitation of 
flexion to, at most, 90 degrees.  Therefore, a separate 
rating cannot be assigned under Diagnostic Code 5260 for any 
time period on appeal. 

As noted above, the veteran has arthritis of the right knee.  
The 20 percent rating assigned by the RO in 2001 contemplated 
symptomatology under both Diagnostic Code 5010 for arthritis 
and Diagnostic Code 5257 for any instability resulting 
therefrom.  See 38 C.F.R. § 4.27.  The Board will address 
whether the rating should be higher than 20 percent for such 
symptoms.

First, addressing the question of arthritis, the above 
discussion is relevant here.  That is, the Board has already 
considered whether the limitation of motion resulting from 
arthritis should be compensated higher than the 10 percent 
rating assigned by the RO and has decided it cannot.  
However, even though limitation of flexion or extension to a 
compensable degree was not shown prior to November 2006, a 
rating can still be assigned for arthritis that results in 
some limitation of motion or in painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  

Although no limitation of extension was shown prior to 
November 2006, the veteran did have some limitation of 
flexion.  At the May 2002 VA examination, the veteran stated 
that he felt pain, weakness, stiffness, and swelling in his 
right knee without any basis.  He also stated that he 
suffered from flare-ups, which caused him to fall two to 
three times per year.  At the September 2004 VA examination, 
the veteran complained of pain at maximal point of flexion 
and alleged severe flare-ups two to three times per week with 
a duration of one hour.  In November 2006, the veteran's 
right knee was noted as having no effusion and little to no 
edema.  The examiner opined that the veteran's post-traumatic 
arthrosis of the knee had progressed considerably since a 
June 2004 x-ray examination.  

Therefore, based on the criteria of Diagnostic Code 5010, a 
10 percent rating is the most that can be assigned for 
arthritis of a major joint resulting in limited or painful 
motion.  That rating was warranted prior to November 2006, 
but it is subsumed by the separate 10 percent rating assigned 
in November 2006, as two ratings cannot be awarded for the 
same symptoms.  A 20 percent rating is not warranted under 
Diagnostic Code 5010 since the veteran is not service-
connected for arthritis of more than one joint.

The veteran's disability has also been coded to include 
instability due to arthritis.  Diagnostic Code 5257 deals 
with other impairment of the knee and, in particular, 
impairment involving recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  This code provides for the assignment of a 
10 percent rating when there is slight recurrent subluxation 
or lateral instability of a knee; a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.  
Id.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  See Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  The Board 
observes that the words "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2006).  

Both McMurray and Lachman tests given at all three VA 
examinations yielded negative results.  At his September 2004 
VA examination, the veteran appeared to have no limitations 
after repetitive use but stated that his knee condition 
impairs his daily life.  Varus, valgus, posterior, and 
anterior tests all had negative results.  The 2006 VA 
examination showed some laxity of the lateral collateral 
ligament.

Considering that all examinations prior to November 2006 
showed no instability, it certainly cannot be concluded that 
the condition is more than slight, despite the veteran's 
complaints.  As of November 2006, the notation of some 
instability is enough to warrant continuing the 20 percent 
rating now in effect, but, without any indications that 
severe instability is present, a higher rating cannot be 
assigned.  The Board recognizes the veteran's subjective 
complaints of flare-ups; however, without objective evidence 
of subluxation or instability, the Board finds instability 
does not rise to a severe level.  

Therefore, the Board concludes that an increased rating is 
not warranted under the aforementioned diagnostic codes..  In 
summary, the single 20 percent rating in effect prior to 
November 2006 was sufficient to compensate the veteran for 
arthritis of a major joint with non-compensable limitation of 
motion at 10 percent and slight, if any, instability at 10 
percent.  [Those two 10 percent ratings would combine to the 
single 20 percent rating assigned by the RO.]  The 20 percent 
rating now in effect is sufficient to compensate him for the 
instability now shown, and the separate 10 percent rating is 
warranted for the limitation of extension.  With no 
limitation of flexion at any time or any notations of severe 
instability, higher ratings simply cannot be assigned.

The Board must now address the alternative avenues through 
which the veteran may obtain an increased disability rating.  
The Board notes that the veteran underwent a medial 
meniscectomy in 1972.  Diagnostic Code 5258 (dislocated 
semilunar cartilage) and Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  There is no evidence of locking or 
effusion of the right knee.  In addition, the McMurray test 
yielded negative results at all three VA examinations.  
Therefore, these diagnostic codes are not for application.

The Board notes that other applicable diagnostic codes 
relating to knee disorders include Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (for genu 
recurvatum).  There is no evidence of record which shows that 
the veteran has any of these disorders.  Therefore, these 
diagnostic codes are not for application. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the claim, a letter dated in 
March 2002 provided notice to the veteran of the first three 
elements described above.  The 2002 letter did not provide 
the veteran notice of the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA.  See Pelegrini II, supra.  Failure to 
provide pre-adjudicative notice of any of the four elements 
is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, before his claim was adjudicated, the 2002 
letter informed the veteran that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice on the 
fourth element prior to adjudication was harmless.  The Board 
may proceed with consideration of the claim on the merits.  
See Sanders, supra.   

As discussed in more detail above, the RO assigned the 
separate 10 percent rating for limitation of extension of the 
knee from November 2006.  Since that is a date not coincident 
with the claim on appeal, it is important that the veteran 
have notice of how VA assigns effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This was provided to 
him in a March 2006 letter.  In other words, prior to the 
question of an effective date for the separate rating being 
adjudicated by the RO, the veteran had actual knowledge of 
how VA assigns effective dates.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with VA examinations in May 2002, 
September 2004, and November 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2002, September 2004, and November 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to disability ratings greater than 20 percent for 
degenerative joint disease of the right knee, status post 
medial meniscus repair, and greater than 10 percent for 
limitation of extension of the right knee,  is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


